The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 6, line 13, it is noted that --detail description of the various-- should be inserted prior to “views” for an appropriate characterization. Page 7, line 12 and page 11, line 12, note that --(FIGS. 3, 4 and 5)-- should be inserted after “S”, respectively at these instances for consistency with the labeling in these drawings. Page 7, line 13, note that --as shown in FIG. 2-- should be inserted after “providing” for an appropriate characterization consistent with the labeling in that drawing; lines 18, 23, note that --in FIG. 1-- should be inserted after “S100” (i.e. line 18) and inserted after “S102” (i.e. line 23), respectively for an appropriate characterization consistent with the labeling in that drawing; lines 21, 22, note that --(FIG. 2)-- should be inserted after “110” (i.e. line 21) and inserted after “120” (i.e. line 22), respectively at these instances for consistency with the labeling in that drawing; line 24, note that --as shown in FIG. 4-- should be inserted after “connecting” for an appropriate characterization consistent with the labeling in that drawing. Page 7, line 18 and page 8, line 13, note that --as shown in FIG. 3-- should be inserted after “forming”, respectively at these instances for an appropriate characterization consistent with the labeling in that drawing Page 8, lines 9, 10, note that --(FIG. 2)-- should be inserted after “1100” (i.e. line 9) and inserted after “1200” (i.e. line 10), respectively for consistency with the labeling in that drawing; lines 12, 16, note that --in FIG. 1-- should be inserted after “S1020” (i.e. line 12) and inserted after “S1022” (i.e. line 16), respectively for an appropriate characterization consistent with the labeling in that drawing. Page 9, line 4, note that the reference to “FIG. 4 to FIG. 7” should be rewritten as --FIG. 4 to FIG. 6-- for an appropriate characterization consistency with the nature of these drawings; lines 9, 10, note that --(FIG. 6)-- should be inserted after “110” (i.e. line 9) and inserted after “120” (i.e. line 10), respectively at these instances for consistency with the labeling in that drawing. Page 9, line 15 and page 11, line 14, note that --(FIGS. 4 and 5)-- should be inserted after “200”, respectively at these instances for consistency with the labeling in these drawings. Page 10, line 21, note that --as shown in FIG. 6-- should be inserted after “111” for an appropriate characterization consistent with the labeling in that drawing; lines 22, 23, 24, note that --(FIG. 6)-- should be inserted after “112” (i.e. line 22), inserted after “121” (i.e. line 23) and inserted after “122” (i.e. line 24), respectively at these instances for consistency with the labeling in that drawing. Page 12, line 4, note that --(FIG. 9)-- should be inserted after “2000” for consistency with the labeling in that drawing; lines 19, 21, note that --(FIG. 11)-- should be inserted after “113” (i.e. 19th line therein) and inserted after “123” (i.e. line 21), respectively at these instances for consistency with the labeling in that drawing. Page 15, line 11, note that --as shown in FIG. 4-- should be inserted after “that” such as to be consistent with the labeling (200, 2001, 2002) appearing in that drawing.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need to be correspondingly described in the specification description of the indicate drawing for clarity and completeness of description: FIG. 1, the step “S104” and the description in the corresponding block; FIG. 4 (2001, 2002).  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (first/second) conductive composite material layer (i.e. claims 2 & 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the (first/second) conductive composite material layer (i.e. claims 2, 6) and the specified thickness dimension range (i.e. claims 4, 8), respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2, 6, lines 3-5 in each claim, note that it is unclear how “a single insulating component” (i.e. line 3 in each claim) and “a single conductive component” (i.e. lines 4 & 5 in each claim), as respectively recited in these claims relate to “an insulating carrier component” and “a conductive metal component”, as recited in both claims 1 & 5, respectively (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claims 2, 6, lines 6 & 7 in each claim, note that it is unclear whether the respective recitation of “passes through all of the first conductive body and the second conductive body”, at these instances accurately characterizes this aspect of the invention and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2; 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mass et al. 
Mass et al (i.e. Fig. 27) discloses a waveguide structure (i.e. 2700), comprising: an insulating carrier component including a first insulating carrier (e.g. first foam section 2710) with a first groove therein (i.e. not labeled, but evident from Fig. 27) and a second insulating carrier (e.g. second foam section 2730) with a second groove therein (i.e. not labeled, but evident from Fig. 27), configured to be in communication with the first groove (i.e. by virtue of the first and second insulated carriers being assembled together, as evident from Fig. 27); a conductive metal component including a first conductive body (i.e. waveguide channel 2720) disposed within the first groove, as evident from Fig. 27 and a second conductive body (i.e. waveguide channel 2740) disposed within the second groove, as evident from Fig. 27, and wherein when the first and second insulating carriers are assembled together, the first and second conductive bodies (2720, 2740) define a penetrating channel therein, as evident from Fig. 27. Regarding claim 2, note that in an assembled state, the first and second insulating carriers (2710, 2730) collectively form a single insulating component and the first and second bodies (2720, 2740) collectively form a single conductive component having a single conductive material layer, and where the penetrating channel form grooves that extend through each of the first and second conductive bodies (2720, 2740), as evident from Fig. 27.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kronz et al in view of Mass et al. 
Kronz et al (i.e. FIG. 4) exemplarily discloses a waveguide structure comprising a waveguide (i.e. 146) formed by an insulating carrier component (i.e. substrate 10) and having a conductive metal component (e.g. a metallic plate 126) configured to allow the propagation of electromagnetic waves there through; an antenna (i.e. horn antenna 152) connected to the waveguide (146) and a control module connected to the wavguide (i.e. not shown, but must necessarily be present to process the electromagnetic waves sent to/received from the antenna (152) through the waveguide). However, Kronz et al does not disclose the particular configuration of the waveguide structure.
As described in the preceding rejection, Mass et al (i.e. Fig. 27) discloses the specific details of the claimed waveguide structure.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the exemplary waveguide structure in Kronz et al to have a configuration such as specifically taught by Mass et al. Such a modification would have been considered an obvious substitution of art recognized equivalent waveguide structures that would have performed the equivalent function, thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of the modification, the resultant combination would have provided for a waveguide structure associated with an antenna and control module (i.e. consistent with the teaching in Kronz et al) that includes a waveguide structure having first and second insulating carriers associated with first and second conductive bodies, when assembled together forms a single insulating carier and a single conductive component having a groove extending there through to form a waveguide channel, consistent with the teaching in Mass et al.
Claims 3, 4; 7, 8; 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee